Daniel, J.
delivered the opinion of the Court:
Before the year 1807, it was thought a bill in equity was the only remedy a party could have, to obtain his right in a case like the present. In that year, the Legislature passed an act giving an action at law; but on examining the act, we do not discover the Legislature intended to oust the Court of Chancery of its jurisdiction altogether; for there are no negative words in the act. We are, therefore, of opinion, that this Court has concurrent jurisdiction with a court of law. In England, courts of law have sustained actions, of late, by one security against the other, when the principal has become insolvent; and we find authorities which say, the Court of Chancery retains its jurisdiction in such cases notwithstanding.—Coop. Plead. 142. 5 Vesey 792. 8 Vesey 312.
The motion to dismiss the bill is overruled. It is unnecessary to decide the other point in the cause.